UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 97-20973


SONDRA MCGUIRE, ET AL.,
                                                   Plaintiffs,
SONDRA MCGUIRE; JAMES A. MCGUIRE,
                                                   Plaintiffs-Appellants,
                                versus
ROY D. HOUSE; ET AL.,
                                                   Defendants,
ROY D. HOUSE; DON SANDER; LESTER
BLIZZARD; NATIONAL INSURANCE CRIME
BUREAU; BUSH & MCCAFFREY; HARRIS
COUNTY, TEXAS,
                                                   Defendants-Appellees.
                              *********
JAMES A. MCGUIRE,
                                                   Plaintiff-Appellant,
                                versus
PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY, ET AL.,
                                                   Defendants,
PROGRESSIVE COUNTY MUTUAL INSURANCE
COMPANY; MAURICE PARKER & ASSOCIATES;
DENNIS PARKER; ROY D. HOUSE, CITY OF
HOUSTON, TEXAS; PROGRESSIVE CORPORATION;
MAURICE ALEXANDER PARKER, JR.; GINA
VICTORIANO; HARRIS COUNTY, TEXAS; GLENN
GOTSCHALL; DONNA GOODE,
                                        Defendants-Appellees.


                              *********
RON MCGUIRE,
                                            Plaintiff-Appellant,
                                versus
PROGRESSIVE COUNTY MUTUAL INSURANCE
COMPANY; THE PROGRESSIVE CORPORATION;
DENNIS PARKER; HARRIS COUNTY, TEXAS;
M. PARKER & ASSOCIATES; MAURICE ALEXANDER
PARKER, JR.; GINA VICTORIANO; ROY D. HOUSE;
CITY OF HOUSTON, TEXAS; GLENN GOTSCHALL;
LESTER BLIZZARD; DONNA GOODE,
                                           Defendants-Appellees.


                         Appeals from the United States District Court
                              for the Southern District of Texas
                                       (H-97-CV-1882)


                                       September 13, 1999
Before POLITZ, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-appellants appeal an adverse summary judgment and rulings in their action
against the several defendants-appellees. Having considered the briefs and oral arguments of
the parties and all pertinent parts of the record, and finding no reversible error, the district
court, in all respects herein, is AFFIRMED.




        *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.